Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 1 of 15 Page ID
                                 #:4596




                   EXHIBIT 6
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 2 of 15 Page ID
                                 #:4597


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION - LOS ANGELES




         HONG LIU,                     ) CASE NO: 2:20-CV-08035-SVW-JPRx
                                       )
                        Plaintiff,     )             CIVIL
                                       )
              vs.                      )     Los Angeles, California
                                       )
         FARADAY & FUTURE, INC, ET AL, )     Wednesday, May 12, 2021
                                       )
                        Defendants.    )


             TELEPHONIC CONFERENCE RE PLAINTIFF’S EX PARTE APPLICATION
                        TO CLARIFY COURT’S MAY 3, 2021 ORDER


                       BEFORE THE HONORABLE JEAN P. ROSENBLUTH,
                            UNITED STATES MAGISTRATE JUDGE




         APPEARANCES:                 SEE PAGE 2


         Court Reporter:              Recorded; Digital

         Courtroom Deputy:            Bea Martinez

         Transcribed by:              Exceptional Reporting Services, Inc.
                                      P.O. Box 8365
                                      Corpus Christi, TX 78468
                                      361 949-2988




         Proceedings recorded by electronic sound recording;
         transcript produced by transcription service.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 3 of 15 Page ID
                                 #:4598
                                                                                2

         APPEARANCES:


         For Plaintiff:               AMIAD M. KUSHNER, ESQ.
                                      Seiden Law Group, LLP
                                      322 8th Avenue
                                      Suite 1704
                                      New York, NY 10001


         For Defendants:              JEFFREY M. GOLDMAN, ESQ.
                                      KEVIN A. CRISP, ESQ.
                                      LAUREN E. GROCHOW, ESQ.
                                      ALAN J. KESSEL, ESQ.
                                      Troutman Pepper Hamilton Sanders, LLP
                                      5 Park Plaza
                                      Suite 1400
                                      Irvine, CA 92614

                                      PAUL B. GEORGE, ESQ.
                                      Lane Powell, PC
                                      601 SW Second Ave.
                                      Suite 2100
                                      Portland, OR 97204




                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 4 of 15 Page ID
                                 #:4599
                                                                                4


     1   said that I had criminal duty.       It said “Criminal Bench” right

     2   up at the upper right-hand corner, which means I am unavailable

     3   for that day because I am literally going nonstop on the

     4   criminal stuff.

     5               So, you can’t send an email saying that I have to

     6   rule on something that day that you have filed after midnight.

     7   And I understand you didn’t intend to file it after midnight,

     8   but you did, and so Defendants get a chance to respond, and I

     9   was not available, and you can’t demand that I handle something

    10   that day.

    11               And I don’t know why you filed it so late in any

    12   event.    I understand that things are moving rapidly, but you

    13   can’t -- you waited, apparently, until February to serve your

    14   first discovery request, and now you’ve pushed everything up

    15   until the end.      And thankfully Judge Wilson has continued

    16   things, but I, you know, just -- it’s not fair to me, it’s not

    17   fair to the Defendants.      So, I need you to, you know, get your

    18   act together a little bit.

    19               Okay.   So, I understand that there are certain areas

    20   where you contend Defendants have not complied with my prior

    21   orders.     I want to start with the director compensation

    22   agreement.

    23               I went back once again, and I read your urgent

    24   motion.     You twice mentioned the director compensation

    25   agreement, but you make no argument about it, and during those
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 5 of 15 Page ID
                                 #:4600
                                                                                   5


     1   last couple of hearings, I repeatedly said, “employment

     2   agreement, employment agreement” because that’s what the focus

     3   of the arguments had been about, and you never said “boo”.

     4               Moreover, I did go back and look at that agreement.

     5   It is with a third party; it’s not with Defendants.          And the

     6   focus of the Defendant’s counterclaims is the employment

     7   agreement.     And your Cause of Action Number 1 is breach of the

     8   employment agreement, not the director’s agreement, although it

     9   attaches it.

    10               So, I just don’t see any basis at this point to

    11   revisit that ruling.      So, I’m sorry, but again, you know, you

    12   guys are -- you’re coming at me after the fact.          You don’t make

    13   particular arguments, and then you ask me to -- you ask me

    14   essentially to reconsider it, and I don’t think it’s

    15   appropriate.

    16               And moreover, based on the counterclaims here and the

    17   -- your complaint, and the fact that the director agreement is

    18   with a third party, I just don’t think it’s appropriate.

    19               So, I’m not going to do anything about that.         I will

    20   say that I did look at the pages that Plaintiff submitted as

    21   examples of redactions that Defendants have made, and it does

    22   look a bit over the top.

    23               I do expect Defendants to fully comply with my order,

    24   and I, you know, along those lines, I have to say it’s pretty

    25   fishy that you have not turned over any documents whatsoever;
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 6 of 15 Page ID
                                 #:4601
                                                                                21


     1               MR. KUSHNER:     Yes.   Thank you, Your Honor.    As to the

     2   director compensation agreement, I think that we’ve already

     3   said, in our brief, that these two agreements were considered

     4   by the parties to be part of Plaintiff’s -- you know, Plaintiff

     5   package and the director compensation agreement incorporates

     6   the terms of the employment agreement.

     7               So when we were --

     8               THE COURT:     I looked at both the remaining

     9   counterclaims again before this hearing and your positive

    10   action number one.       And all of those only speak of the

    11   employment agreement.

    12               MR. KUSHNER:     Well, Your Honor, the counterclaim that

    13   Defendants -- you know, their first counterclaim is they’re now

    14   moving for summary judgment on, is premised on the notion that,

    15   while Plaintiff was a partner at Mayer Brown, he allegedly --

    16   while he was simultaneously providing legal advice to Faraday’s

    17   capacity as a Mayer Brown partner, while at the same time

    18   negotiating the terms of his employment with Faraday.

    19               And in support of their summary judgment motion, you

    20   know, you can look at, for example, the Wang declaration that

    21   was submitted in support of their summary judgment motion, at

    22   ECF Number 131-4, Mr. Wang claims that, between December of

    23   2017 and February 2018, the Plaintiff, in his capacity as an

    24   attorney and partner at Mayer Brown, represented Faraday in

    25   various legal matters as Faraday (audio glitch) Counsel.
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 7 of 15 Page ID
                                 #:4602
                                                                                 23


     1               MR. KUSHNER:    -- “no.   The issue is only one

     2   agreement, not the other.”

     3               THE COURT:    So I have two questions for you.       One,

     4   why am I only hearing this argument now?         Because it’s not in

     5   any of your earlier filings.

     6               And, two, you know, I think the clients sometimes

     7   forget that you know your case much better than the Judge does.

     8   And I’m pretty thorough, and I read everything, but I am just

     9   not going to be in a position to understand your case as well

    10   as you do.

    11               So one thing that no one has explained to me, and

    12   that I don’t really understand, is why is the director

    13   compensation agreement with somebody else?

    14               So if you can answer those two questions:        One, why

    15   am only hearing these arguments now; and, two, why is the

    16   director compensation agreement with a third party?

    17               MR. KUSHNER:    Sure, I can answer those two questions.

    18               So, Your Honor, it was inconceivable to us that

    19   Defendants would redact material related to the director

    20   compensation agreement.      Because it was clear, beginning with

    21   our complaint and with the conduct of the party that these two

    22   agreements were part of the same transaction.

    23               We had no idea that they were going to make this

    24   claim that somehow one agreement can be excised --

    25               THE COURT:    Well, you were the one to define what
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 8 of 15 Page ID
                                 #:4603
                                                                                24


     1   these things mean.     And you have defined employment agreement

     2   to mean something different from director compensation

     3   agreement.    And I repeatedly was talking during all these

     4   hearings about the employment agreement, the employment

     5   agreement, the employment agreement.        I don’t think that the

     6   words, “director compensation agreement” were ever mentioned by

     7   anyone.

     8               And so, you know, you say it was inconceivable to

     9   you, but clearly the parties, in some ways at least, have

    10   considered these to be two different agreements.          Clearly they

    11   are two different agreements, because one is to the third

    12   party.

    13               And so I just don’t understand how you can now come

    14   and say, “We deserve this too,” when you didn’t make any of

    15   these arguments before.

    16               MR. KUSHNER:    Well, respectfully, Your Honor, we

    17   just -- we hadn’t seen the document.        So we just didn’t know,

    18   you know, what they have.

    19               You know, it’s one thing to have this conversation

    20   after you see, you know, an email where 99 percent of it is

    21   redacted.    It’s another thing to try to anticipate in advance

    22   what they’re going to redact.

    23               Normally in discovery, right -- you know, when you

    24   propound a discovery request and you ask for, you know, all

    25   documents relating to a particular agreement, you just don’t
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 9 of 15 Page ID
                                 #:4604
                                                                                25


     1   anticipate, you know, that somebody’s going to excise 99

     2   percent of a document in this way.

     3               THE COURT:     Well, I got to tell you, the good lawyers

     4   do.   The good lawyers are going to give you only what you ask

     5   for and nothing more.

     6               I mean, I don’t know because, you know, it hasn’t

     7   been pointed out to me.      I don’t know if your discovery

     8   requests specifically talk about the employment agreement or

     9   they also talked about the director compensation agreement.            I

    10   don’t know.

    11               But what I do know is that it has -- in your urgent

    12   motion, there are two references in passing to the director

    13   compensation agreement.      There’s no agreement about it.

    14   There’s nothing.     And there was no argument about it at any of

    15   the hearings.

    16               You know, it’s just very frustrating to me.         This is

    17   now about the third or the fourth time where you come back and

    18   said, “Oh, gosh, we missed it.       We should have made this

    19   argument, and we want to make it now.”

    20               But that’s not how this works, you know?

    21               MR. KUSHNER:    And I understand.     I appreciate that,

    22   Your Honor.    I mean, we did specifically request, in our

    23   document demands in this case, documents relating to the

    24   director compensation agreement.

    25               But let me answer Your Honor’s other question related
                         EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 10 of 15 Page ID
                                  #:4605
                                                                                 36


      1   "in Paragraph 5," do you mean in the fifth counterclaim, that's

      2   in the fifth, or are you talking about the general allegations?

      3              MR. KUSHNER:    I'm talking about the -- okay, the

      4   document's called Faraday & Future's Second Amended

      5   Counterclaim.

      6              THE COURT:     Right.

      7              MR. KUSHNER:    Docket Number 95.

      8              THE COURT:     Right.

      9              MR. KUSHNER:    I'm just responding to what counsel

     10   just said, that they have not put Director Agreement at issue

     11   in their Counterclaim.     And Paragraph 5 starts out and it says,

     12              "Liu drafted and thereafter presented both the

     13              Employment Agreement and the Director Agreement to FF

     14              while he was a Mayer partner, each of which

     15              agreements was unfairly and unreasonably advantageous

     16              to Liu."

     17              THE COURT:     Right, but --

     18         (Voices overlap)

     19              THE COURT:     -- there are all sorts of factual

     20   allegations in the preamble, or whatever you want to call it,

     21   but when you look at their actual counterclaims, their actual

     22   counterclaims one, two, three, four, and I think maybe

     23   Judge Wilson dismissed some of those, but and seven, I think it

     24   is, and then eight hasn't been dismissed, those only speak --

     25   those are the actual counterclaims and they only speak in terms
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 11 of 15 Page ID
                                  #:4606
                                                                                   37


      1   of the Employment Agreement.      Those are the actual claims they

      2   have raised.

      3              MR. KUSHNER:    Understood.    Your Honor, I think that,

      4   you know, we've probably exhausted the argument on this issue.

      5              THE COURT:     Mr. Kushner, I'm going to rule against

      6   you because I just don't think this was properly put before me.

      7   I do think the different agreement, as evidenced by the fact

      8   that the parties have called them something different.          The

      9   Director Compensation is with a third party, the Counterclaims

     10   all speak in terms of the (audio glitch) an agreement.          Your

     11   claim (audio glitch) cause of action speaks in terms of the

     12   Employment Agreement.     So, I just don't think this is something

     13   that's appropriate for me to reconsider now.

     14              You know, if -- I'm not saying you will be

     15   successful, but if Judge Wilson denies their General Dynamics

     16   argument and if you survive the Summary Judgment Motion, then,

     17   you know, you can come back to me and maybe I'll reconsider

     18   some of these things.     But, you know, it helps you that he

     19   continued these trial dates.      But you know, I don't know.          I'm

     20   not -- I haven't thought that all through, but for right now I

     21   am denying your argument about that.

     22              Did you want to speak about the enumerated failures?

     23   I mean honestly the way I see this, you know, this is kind of

     24   like a gimme for you because Defendants, they have acknowledged

     25   that certain things were waived when the fifth and sixth
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 12 of 15 Page ID
                                  #:4607
                                                                                 38


      1   counterclaims were still extant and I ordered them to produce

      2   it just because they said they would, but now those

      3   counterclaims are gone so a lot of it just seems like it's not

      4   really relevant to the counterclaims that remain, but you're

      5   still getting it anyway.

      6              But they did specifically say that they were going to

      7   produce stuff that Plaintiff authored, so how have they not

      8   complied with what I ordered?

      9              MR. KUSHNER:    Your Honor, I think we have a

     10   difference of opinion with Defendants' counsel as to what you

     11   have ordered.    The way that we have read the Order, you know,

     12   the May 3rd Order, it said that the privilege had been waived

     13   as to "those areas Defendants previously acknowledged were

     14   waived."   So, the way we read the Order is that privilege was

     15   waived as to areas the Defendants acknowledge were waived.

     16              We didn't see in the text of the May 3rd Order a

     17   limitation which said that --

     18         (Voices overlap)

     19              THE COURT:     -- think about the documents they agreed

     20   to produce and then I cite pages and if you look at the pages

     21   they say that they would produce the stuff that Plaintiff

     22   authored in those areas.

     23              I will say, Mr. Kessel, you know, we're all familiar

     24   with the attorney work product and, you know, the notion that a

     25   lawyer can direct someone else to write something up.          If some
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 13 of 15 Page ID
                                  #:4608
                                                                                 41


      1              It sounds like something that's very subjective, you

      2   know, vague, and unilateral.      You know, so for example if there

      3   are documents reflecting the fact that Plaintiff participated

      4   in calls or meetings relating to the Evergrande funding

      5   dispute, you know, showing that he's actively participating in

      6   meetings, Defendants could just withhold those documents

      7   because, according to their interpretation, unless the document

      8   actually reflects some advice that Plaintiff provided or some

      9   assistance, as they've said, you know, in their brief, that it

     10   can be withheld.

     11              So, but for us it kind of raises questions about just

     12   kind of selective disclosure of privileged documents where the

     13   Defendants are -- you know, they're unilaterally selecting what

     14   they consider to be Plaintiff's advice or what's relevant to

     15   show that Plaintiff provided advice or didn't provide advice

     16   and there's just no way for us to --

     17              THE COURT:    I think my Order -- what I am concerned

     18   with is whether they've complied with my Order.         My Order was

     19   that they produce any, any document that Mr. Liu authored in

     20   those six areas.

     21              So, Mr. Kessel -- I think it was six areas -- you've

     22   represented that that's what you've done, correct?

     23              MR. KESSEL:    Absolutely, Your Honor.      We have fully

     24   complied with your Order.

     25              THE COURT:    All right.    So, I don't know if there
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 14 of 15 Page ID
                                  #:4609
                                                                                 42


      1   were some language in the opposition brief that was a little

      2   mushy or something.      I'm not so concerned with that.      I'm

      3   concerned that any document that Mr. Liu authored, regardless

      4   of whether it's giving advice or anything like that, that fell

      5   into those categories was produced, and Mr. Kessel has

      6   represented that they were.      So --

      7              MR. KESSEL:     And Ms. Grochow has also attested to

      8   that in Paragraph 6 of her Declaration.

      9              THE COURT:     All right.   So, we are now past

     10   Ms. Martinez's workday, so I don't want to keep her

     11   unnecessarily and I think that we have covered pretty much

     12   everything.    I will summarize what my rulings are, but does

     13   anybody have anything, you know, final that they want to say?

     14              MR. KUSHNER:     I would just like to say thank you,

     15   Your Honor, for your careful consideration of the issues and we

     16   will -- you know, as you suggested, if Judge Wilson denies

     17   summary judgment we would like the opportunity to leave or to

     18   revisit some of these rulings at that time.

     19              THE COURT:     Yeah, you might want to, you know, broach

     20   some of that with -- I'm not saying to ask for any kind of

     21   ruling from Judge Wilson, but I think it would help you and it

     22   would help me and it would help if he has -- you know, I've

     23   been speaking with him about these issues, he's aware and he's

     24   engaged, and if you get some kind of guidance from him I

     25   certainly am going to listen to that.        So, that's fine.    I'm
                          EXCEPTIONAL REPORTING SERVICES, INC
Case 2:20-cv-08035-SVW-JPR Document 172-1 Filed 05/27/21 Page 15 of 15 Page ID
                                  #:4610
                                                                                 45


                                       CERTIFICATION



          I certify that the foregoing is a correct transcript from the

          electronic sound recording of the proceedings in the above-

          entitled matter.




                                                              May 14, 2021

                      Signed                                      Dated



                                TONI HUDSON, TRANSCRIBER




                          EXCEPTIONAL REPORTING SERVICES, INC
